DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 6/28/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 15, line 2: “the identification of the preferred fitting analog pocket” lacks positive antecedent basis.
	Claim 16, line 1: “the fitting feedback device” lacks positive antecedent basis.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-14 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Diangelo et al (US 8100692).
Re 12. 	Diangelo discloses a 3D-printed test model including a plurality of analog pockets (the process includes scanning the surface of the assembly 196 (a test model) to determine the general overall shape of the wax-up framework 150. This shape, represented as a point cloud dataset, is a surface model of the wax-up framework in a preliminary form. This surface model is then further modified and refined by removing the points in the point cloud dataset representing the alignment pins and adding surface structures (typically in parameterized form and not as individual points) representing the surface of fittings 152 that will attach to anchors 104. This complete surface model is then used in subsequent manufacturing processes such as computer numeric controlled multi-axis machining, to create the framework for the denture.  Computer 186 is configured to control the scanning process and to interact with each of the other components, including the scanning unit, display screen, keyboard, and digitizer. Computer 186 includes a program that is configured to scan the surface of the framework/alignment post assembly 196 (comprising wax-up framework 150 and alignment posts 156) and to store coordinates of each point it scans on the surface of assembly 196 in its internal memory. The coordinates stored for each point are three-dimensional coordinates, sufficient to represent the position of each point in three dimensions. These positions may be absolute, or they may be relative with respect to a known position. Precision copings or fittings 152 that are typically provided by the manufacturer of analogs 124 and are configured to mate with the analogs. These are shown in the FIGURES as items 152A-152F and are attached to the mating surfaces 128 of analogs 124 extending from stone cast 125 (FIG. 13A).), wherein: 
each of the plurality of analog pockets is configured to receive a dental analog to identify a preferred fitting analog pocket (Precision copings or fittings 152 that are typically provided by the manufacturer of analogs 124 and are configured to mate with the analogs. These are shown in the FIGURES as items 152A-152F and are attached to the mating surfaces 128 of analogs 124 extending from stone cast 125 (FIG. 13A).  Step 202, computer 186 derives the location of fitting surfaces from the predetermined geometry of the fittings 152 and the alignment posts 156 In the preferred embodiment, in order to determine the position of the mating surfaces of fittings 152 (and hence their position with respect to anchors 104 to which the final framework will be coupled), computer 186 is configured to use the geometry of the alignment posts 156 and the fittings 152 together with the coordinates of the point scanned on the surface of the alignment posts 156 to determine the precise location of the fitting 152 surfaces with greater accuracy than computer 186 could do if it scanned the fitting surfaces 152 surfaces directly.); 
each of the plurality of analog pockets is configured to uniquely identify an analog library file corresponding to the preferred fitting analog pocket, the analog library file including an analog pocket geometry associated with the preferred fitting analog pocket (Computer 186 is programmed to derive the center of each of the spherical surface portions 176, 178, 180 on each of the alignment posts from the coordinates of each point on spherical surface portions 176, 178, 180 that it previously stored. Each of the datum points in the point cloud dataset that were scanned from the surface of the alignment posts (including spherical surface portions 176, 178, 180) have an associated position error. Due to this error, directly scanning the cylindrical and frusto-conical surfaces of fittings 152 may not be sufficiently accurate to determine the orientation and position of the mating surfaces of the fittings 152 to which anchors 104 are coupled (in the metal duplicate of wax-up framework 150). To reduce this error, alignment posts 156 are provided with the spherical surface portions 176, 178, 180 which have larger surface areas than the mating surfaces of fittings 152 to which they are coupled. These spherical surface portions 176, 178, 180 have known predetermined geometrical shapes and orientations with respect to the fittings 152. These shapes and orientations are programmed into computer 186, which employs algorithms incorporating this predetermined geometry to derive a more accurate position and orientation for the mating surfaces of fittings 152. 
(108)    In particular, computer 186 is programmed with the diameter (or radius) of each of the spherical surfaces 176, 178, 180 as well as the distances between the centers of the spherical surfaces 176, 178, 180 and the fittings 152, as well as the particular shape and orientation of the frusto-conical and cylindrical surfaces of the fittings 152 themselves. Computer 186 is configured to fit the set of data points for each spherical surface 176, 178, 180 of alignment posts 156 to an ideal sphere having the same diameter (or radius). It is therefore configured with the geometric parameters (in this case the diameter) of geometric surfaces (spherical surface portions 176, 178, 180) on alignment posts 156 and applies these parameters to points gathered from a scan of the geometric surfaces to derive other geometric parameters (in this case the center of spherical surface portions 176, 178, 180). In the preferred embodiment, the technician uses the digitizer to select data points by selecting regions on the screen that show portions of the point cloud dataset having the predetermined geometry. Once selected, the technician signals the computer to calculate the parameters of a predetermined geometry that best fits the selected data points of the point cloud dataset. The computer 186, in turn sequentially fits a surface of the predetermined geometry to the selected data points until it determines the parameter of a geometry having a best fit to the data points. In the preferred example, the computer 186 fits the data points to a sequence of spheres having different diameters and center locations until it finds a diameter and center point of a sphere that fits the data points best. The computer 186 then saves the center point of this sphere for later use in determining the location of the surfaces of the fittings in the manner described below. 
(109)    In a preferred embodiment, computer 186 is configured to find the center of the spherical surface portions by using an algorithm incorporating error minimizing mathematical methods. In the example given here, computer 186 is configured to calculate the root mean square (RMS) error of all the data points scanned from the spherical surface portions 176, 178, 180 (and selected by the technician) with respect to the closest data points on the surface of the ideal sphere and vary the diameter and center of the ideal sphere to minimize this error until computer 186 determines a center having the smallest RMS error. The results of this calculation are coordinates for the center of the sphere that is closest to the centers of the spherical surface portion. 
(110)    Computer 186 is configured to repeat this process of fitting data points of a spherical surface portion to an ideal sphere having the same diameter for data points scanned from each spherical surface portion. In this manner, computer 186 derives the coordinates of the centers of each of the spherical surface portion 176, 178, 180 for all of the alignment posts 156. 
(111)    In its digital memory, computer 186 stores the geometry of each of the alignment posts 156 and the position and orientation of alignment posts 156 with respect to fittings 152 when they are coupled together. In particular, computer 186 stores the distance between the spherical surface portions 176, 178, 180 of the alignment posts 156 and the distances between these centers and the mating surfaces of fittings 152. Once computer 186 calculates the centers of spherical surface portions 176, 178, 180 using the method above, and since spherical surface portions 176, 178, 180 are aligned on the longitudinal axis of the alignment posts 156, computer 186 can easily calculate the location and orientation of fittings 152 linearly interpolating between the previously calculated centers of spherical surface portions 176, 178, 180. By combining this geometric distance information with the previously determined centers of each of the spherical surface portions, computer 186 can determine the precise location and angular orientation of fittings 152, particularly, the cylindrical and frusto-conical surfaces on the fitting 152 to which the posts 156 having those centers are fixed. It is these surfaces on fittings 152 (in the metal duplicate of wax/acrylic framework 150) to which mating surfaces 108 of anchors 104 are mounted.);
 the analog library file configured to be integrated into a 3D-printed final dental prototype model (step 212, the tool path is used to manufacture the denture framework. Typically the tool path is loaded in digital form into a computer numeric controlled (CNC) machine that drives a tool such as a material removal tool to remove excess material or a material deposition tool to build up material. The framework may be machined in a single process or in a series of processes on several machines. In the preferred embodiment, the denture framework is preferably manufactured by a multiaxis computer numeric controlled (CNC) milling machine. In an alternative process, the bridging structures 154 of the framework 150 are manufactured from the surface model 205 using one process, such as a milling machine, and recessed portions, such as the mounting (mating) surfaces of the fittings 152, are manufactured using another process, such as wire electrodischarge machining (EDM) or plunge EDM. In another alternative process, the milling machine, stereolithography, rapid prototyping, 3D printing, or laser sintering machines or EDM can be used to manufacture the mold in which the denture framework (or a precursor thereto) is cast.).
	NOTE: The patentability of an apparatus depends on the structure, not a method of manufacturing (3-D printed).
.	Re 13. 	Diangelo discloses that each of the plurality of analog pockets includes a retention mechanism (It is driven into the mandible 100 by coupling a wrench or similar device to the top of the anchor 104 (a thread on the anchor 104) and rotating the wrench to drive the anchor into the jaw bone just as one would drive a screw into a piece of wood. In an alternative embodiment, the anchor 104 is press fitted into a hole formed with a drill, reamer, broach, osteotome, or similar device.). 
Re 14. 	Diangelo discloses that the retention mechanism includes at least one of a detent mechanism, a friction fit geometry (a thread on the anchor 104), a lower mechanical interference mechanism, and a lower analog fastener aperture.
Re 18.   Diangelo discloses that the plurality of analog pockets is arranged based on progressively increasing geometric features (the plurality of analog pockets is arranged based on progressively increasing teeth geometric features).
Allowable Subject Matter
Claims 15, 17 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Please provide reference numerals (either in parentheses next to the claimed limitation or in a table format with one column listing the claimed limitation and another column listing corresponding reference numerals in the remark section of the response to the Office Action) to all the claimed limitations as well as support in the disclosure for better clarity (optional).  Applicants are duly reminded that a full and proper response to this Office Action that includes any amendment to the claims and specification of the application as originally filed requires that the applicant point out the support for any amendment made to the disclosure, including the claims.  See 37 CFR 1.111 and MPEP 2163.06.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rick K. Chang whose telephone number is (571) 272-4564.  The examiner can normally be reached on 5:30 AM to 1:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICK K CHANG/               Primary Examiner, Art Unit 3726